Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 1 of 16. PageID #: 933




                            In The Matter Of:
                           Jamie Marquardt v.
                           Nicole Carlton, et al.




                            Jamie Marquardt
                           December 12, 2018




                          Fincun-Mancini, Inc.
                          1801 E. Ninth Street
                               Suite 1720
                         Cleveland, Ohio 44114
                             (216) 696-2272




                       !Vlin-U-Script® with Word Index



                                                              EXHIBIT
                                                                   2
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 2 of 16. PageID #: 934
Jamie Marquardt v.                                                                                     Jamie Marquardt
Nicole Carlton. et al.                                                                                December 12. 2018
                                                         Page 1                                                       Page3
 1           IN THE UNITED STATES DISTRICT COURT                   1                          INDEX
              FOR THE NORTHERN DISTRICT OF OHIO
 2                       EASTERN DIVISION                          2   WITNESS:                             CROSS
 3                                                                 3   Jamie Marquardt
 4   Jamie Marquardt,                                              4       by Mr. Vance


                                     l
                                                                                                             6
 5                   Plaintiff,                                    5
 6          vs.                     )Case No. l:18-CV-00333-SO     6
                                     ) Solomon Oliver, Jr. , J.
 7   Nicole Carlton, et al.,                                       7                       E XH I B I T S
 8
 9
                     Defendants.     !                             8
                                                                   9
                                                                       Defendants ' :
                                                                           1
                                                                                                            Marked
                                                                                                              23
10                                                                10       2                                  24
11         Deposition of Jamie Marquardt, the plaintiff           11       3                                  27
12   herein, called on behalf of the defendants for oral          12       4                                  29
13   examination, pursuant to the Federal Rules of Civil          13       5                                     52
14   Procedure, taken before Karen A. Toth, Notary Public         14       6                                  55
15   in and for the State of Ohio, pursuant to notice, at         15       7                                  83
16   the offices of Zashin    &    Rich, Ernst & Young Tower,     16       8                                  127
17   950 Main Avenue, 4th Floor, Cleveland, Ohio 44113 on         17       9 and 10                           133
18 Wednesday, December 12, 2018, conmencing at                    18       11                                 135
19 9:58 a.m.                                                      19       12                                 137
20                                                                20       13                                 138
21                                                                21       14                                 140
22                                                                22       15                                 141
23                                                                23       16                                 143
24                                                                24       17                                 146
25                                                                25       18                                 154


                                                         Page2                                                        Page4
 1   APPEARANCES:                                                  1                    EXHIBITS (Cont.)
 2   On behalf of the Plaintiff:                                   2   Defendants' :                        Marked
 3         William C. Livingston, Esq.                             3       19                                 157
           Berkman, Gordon, Murray & DeVan
 4         55 Public Square{ Suite 2200                            4       20                                 160
           Cleveland, Ohio 44113
 5                                                                 5       21                                 162
 6   On behalf of the Defendants:                                  6       22                                 169
 7         David R. Vance, Esq.                                    7       23                                176
           Patrick J. Hoban, Esq.
 8         Zashin & Rich                                           8       24                                 181
           Ernst & Young Tower
 9         950 Main Street, 4th Floor                              9       25                                184
           Cleveland, Ohio 44113
10                                                                10       26                                186
11   A1so present:                                                11       27                                199
12         Nicole Coleman                                         12       28                                200
           Jzinae Jackson (After lunch)
13                                                                13       29                                202
14                                                                14       30                                203
15                                                                15       31                                226
16                                                                16       32                                232
17                                                                17       33                                234
18                                                                18       34                                236
19                                                                19       35                                238
20                                                                20       36                                259
21                                                                21       37                                260
22                                                                22       38                                263
23                                                                23       39                                266
24                                                                24       40                                268
25                                                                25       41                                269



Min-U-Script®                FINCUN-MANCINI
                                         ,.,,.--1.:,THE   COURT REPORTERS
                                                     i:tu: .,.,.,..,                                    (1) Pages 1 - 4
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 3 of 16. PageID #: 935
Jamie Marquardt v.                                                                              Jamie Marquardt
Nicole Carlton. et al                                                                          December 12, 2018
                                                  Page 33                                                    Page 35

 1       was for angioedema.                                 1 A  Separation from the City?
 2 Q      And what is that, sir?                             2 Q  From the City.
 3   A    It's a reaction to a blood pressure medicine.      3A No.
 4       Throat, face, tongue swell.                         4 Q  And how long before your separation from the
 5 Q      Kind oflike anaphylaxis?                           5   City were you divorced; do you recall?
 6A       Much worse.                                        6A Maybe less than a year.
 7   Q    And when was that; do you recall?                  7 Q  Okay. So you just stated that you spoke with
 8   A    I believe I provided that to you. I don't          8   your ex-wife about what happened. What is
 9       remember the exact date. There were a               9   what happened?
10       number -- unfortunately it happened a number       10 A With the Facebook posts.
11       oftimes.                                           11 Q  And what did you two discuss?
12   Q    What is your current address?                     12 A  I just told her I didn't do it.
13   A    10034 Pleasant Lake Boulevard, Apartment J18,     13 Q  Is that a verbal communication?
14       Parma.                                             14 A  Yes.
15 Q      How long have you been in that apartment?         15 Q Any other conversations you've had with your
16 A     At least three years.                              16   ex-wife about this case?
17   Q    Do you live with anyone?                          11 A  Yes.
18 A     No.                                                18 Q  Okay. What is that?
19 Q     And you're divorced; is that correct?              19 A My kids. My two daughters.
20 A      Correct.                                          20 Q  For the record, I don't want to know what your
21 Q     And when were you divorced?                        21   daughters' names are. I'm going to ask you
22 A     2015. 2015.                                        22   how old they are here, but other than that
23 Q     Is that when it was finalized?                     23   we'll try to keep their names out of the
24 A     I believe so, yeah, somewhere in that area.        24   record, okay?
25 Q     And what is your ex-wife's name?                   25 A  Sure.

                                                  Page 34                                                    Page 36

 1   A    Debra.                                             1 Q      Sorry. I didn't mean to cut you off. I
 2   Q    Does she is still go by Marquardt?                 2       wanted to make that clear.
 3   A    Yes.                                               3 A     That's okay. My two daughters are being
 4   Q    Have you discussed with your ex-wife thls case     4       harassed at school regarding that because it
 5       at all?                                             5       was in the news.
 6 A      Only when she -- yes, I did.                       6   Q    So the two of you spoke about that?
 7 Q      What have you discussed?                           7   A   Yes.
 8A       I think I -- when it originally happened I         8   Q   Anything else?
 9       told her what happened.                             9   A   Not that I can recall, no.
10 Q      What do you mean by what happened?                10   Q   Are you currently dating?
11            MR. LIVINGSTON: Can we clarify the            11   A   No.
12       time frame, whether you were married or            12   Q   And how old are your daughters?
13       divorced?                                          13   A   My daughters are 14 and 16.
14            MR. VANCE: I'll worry about the               14   Q   Have you discussed the case with them at all?
15       record and whether or not it's clear, okay?        15   A   Yes.
16            MR. LIVINGSTON: That could be a               16   Q   Okay. What have you told to them?
17       privilege. That's why I'm stating that.            11   A   That, you know, you're going to see some stuff
18            MR. VANCE: I asked him when he                18       on the news.
19       spoke with his ex-wife about it.                   19   Q   Anything else?
20            MR. LIVINGSTON: I know and I'm saying         20   A   No.
21       ex-wife at the time? This is a privilege that      21   Q   Where did you go to high school?
22       I have to protect. I just want to clarify and      22   A   Midview.
23       make sure he wasn't married at the time.           23   Q   And you graduated of Midview?
24 Q      Were you married at the time of your              24   A   Yes.
25       separation, sir?                                   25   Q   Do you have any post high school education?


Min-LI-Script®              FINCUN-MANCINI  --THE COURT REPORTERS
                                        ,.,,u:\ 1::01:: .,.,,7.,
                                                                                               (9) Pages 33 - 36
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 4 of 16. PageID #: 936
Jamie Marquardt v.                                                                                Jamie Marquardt
                 ..
Nicole Carlton et al                                                                                           ..
                                                                                                 December12 2018
                                                   Page 49                                                     Page 51

 1   just understood you don't do that.                          1 Q In the first paragraph there, second line, it
 2 Q Did somebody tell you that you were prohibited              2   talks about the shooting of a 12 year old boy
 3   from doing those things?                                    3   who police said was killed by an officer when
 4 A  No. It's just an understanding that every --               4   the boy reached toward his waistband for a
 5   I mean, you know, you don't post stuff like                 5   realistic pellet gun in November 2014.
 6   that.                                                       6 A Yes.
 7 Q How did you come to have that understanding?                7 Q Is that fairly accurate or is that an accurate
 8 A  Well, my ex works for Cleveland Clinic. They               8   description of the Tamir Rice incident?
 9   have a very strict social media policy. So,                 9 A The date appears correct.
10   you know, I kind of knew the ins and outs of               10 Q You believe it was in November of2014?
11   what you can and can't post, plus just                     11 A  If they put it, yes. I have no reason not to.
12   watching the news.                                         12 Q And is it your understanding that the clainl
13 Q Did anyone ever from the City direct you as to             13   was that Tamir reached into his waistband for
14   what you could or could not post on your                   14   a gun?
15   Facebook?                                                  15 A Am I aware of the claim?
16 A There is a social media policy within the                  16 Q Your understanding of the incident?
17   City.                                                      17 A Yes.
18 Q And had you received that social media policy?             18 Q And is it your understanding that that gun
19 A I never received it.                                       19   turned out to be fake?
20 Q You were a captain at the tinle of your                    20 A Yes.
21   separation from the City?                                  21 Q And was there an orange safety tip that was
22 A Correct.                                                   22   removed from that gon; is that your
23 Q As part of your duties as captain were you                 23   understanding?
24   responsible for ensuring that your                         24 A I have no idea. I had heard that.
25   subordinates abided by general orders of EMS?              25 Q That was something that you had heard?

                                                  Page 50                                                     Page52

 1   A    Yes.                                                  1 A Yes.
 2   Q    And you had access to those general orders?           2 Q And is it your understanding that Tamir was
 3   A    I have access to what I was given.                    3   indeed a 12 year old boy?
 4   Q    Did you know where you could find general             4 A  That's my understanding, yes.
 5       orders when you were a captain?                        5 Q And that he was shot by the police?
 6   A    They were starting to be put ouline.                  6 A Yes, that's my understanding.
 7   Q    And how do you mean online?                           7 Q And that he died the following day; is that
 8   A    Through your city account they would be in            8   right?
 9       folders.                                               9A I don't recall when he died. I know he died.
10   Q    Any other way in which you believe that there        10 Q Would you consider that incident to have been
11       are -- how you came to have this understanding        11   a tragedy?
12       of what was and was not allowed to be posted          12        MR. LIVINGSTON: Objection.
13       on Facebook?                                          13 A A tragedy?
14   A    No.                                                  14 Q Yes.
15   Q    Can you describe for me what happened relative       15 A Yes.
16       to Tamir Rice?                                        16 Q Let's go to Exhibit 5.
17   A    I don't understand the question.                     17        (Defendant's Exhibit 5
18   Q    So obviously there was a shooting that               18        marked for identification.)
19       involved Tamir Rice, correct?                         19 Q What is Exhibit 5, sir?
20   A    Yes.                                                 20 A This is the post that ultimately I received my
21   Q    Do you recall when that was?                         21   termination for.
22   A    No.                                                  22 Q There is a couple posts here; is there not?
23   Q    So let's go back, if we could, go back to            23   Two separate posts?
24       Exhibit 4.                                            24 A Yes, this looks like it's the start of the one
25   A    Okay.                                                25   on Page 2.


Min-U-Script®              FINCUN-MANCINI -- THE COURT REPORTERS                               (13) Pages 49 - 52
                                                /"').-It?:\ t?:OC "'>"'>"7"'>
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 5 of 16. PageID #: 937
Jamie Marquardt v.                                                                                 Jamie Marquardt
Nicole Carlton, et al                                                                             December 12. 2018
                                                    Page 53                                                     Page 55

 1 Q      So there is a post at the top of Page 1 and          1       correct?
 2       then there is a second post that begins on            2 A      Yes.
 3       Page 1 but it's not the whole thing, and then         3   Q    And that interview was the same week as the
 4       the whole thing is on Page 2; is that right?          4       post, correct?
 5A       Yes. It's a -- this is a post and it looks           5A       I believe so, yes.
 6       like this one is a reply. {Indicating.)               6 Q      Okay. And you were to be truthful during the
 7   Q    A reply to a comment to the original post?           7       interview; is that right?
 BA       It must be, yeah.                                    aA       Yes.
 9   Q    Okay. So if you could for me please read into        9   Q    And were you truthful during that interview?
10       the record what the first post is.                   10   A    Yes.
11 A      What it is?                                         11            MR. VANCE: Okay. Bill, I don't
12 Q      Yeah, please read it for me.                        12       have this to give to you today but this is the
13 A      "Let me be the first on record to have the          13       recording of that interview. You have it
14       balls to say Tamir Rice should have been shot        14       already. It was produced at -- I can't tell
15       and I am glad he is dead. I wish I was in the        15       you the exact nUillber. But after this depo is
16       park that day as he terrorized innocent              16       over I'll email it to you. And, Karen, I'll
17       patrons by pointing a gun at them walking            17       email it to as well so you can include it in
18       around acting bad. I am upset I did not get          18       the exhibits.
19       the chance to kill the little criminal               19            MR. LIVINGSTON: So are you marking
20       fucker."                                             20       this as 6?
21   Q   And then if you could read the reply.                21            MR. VANCE: I will mark this as
22            MR. LIVINGSTON: I'll object. The                22       6.
23       docUillent speaks for itself, but you can go         23            (Defendants' Exhibit 6
24       ahead.                                               24            marked for identification.)
25 A      "Stop Kevin. How would you feel if you" --          25            MR. VANCE: And so we're all on

                                                    Page 54                                                     Page 56

 1       it's cut off -- "Walking in the park and some         1       the same page, this is Bates stamped City
 2       ghetto rat pointed a gun in your face? Would          2       0560.
 3       you" -- cut off again -- 'to him as a hero?           3            If anybody has any trouble listening
 4       Cleveland sees this felony hood rat as a              4       or hearing, it should be loud enough but just
 5       hero."                                                5       say so. I'm just going to play a little bit
 6   Q On the second page there it says two hours              6       of it from the beginning.
 7       ago. Do you see that on the bottom?                   7               {Tape playing.)
 BA       Yes.                                                 8                {Tape stopped.)
 9   Q    And then there is -- what exact time do you          9   Q    Let me pause this for a second. So Sunday
10       believe that these posts were made on your           10       night is when you believe that this started;
11       Facebook -- these posts showed up on your            11       is that correct?
12       Facebook page, correct?                              12            MR. LIVINGSTON: Objection. I believe
13   A    Yes.                                                13       he said probably Sunday.
14   Q    And when exactly do you believe these posts         14            MR. VANCE: Then he said it was
15       were on your Facebook page?                          15       Sunday night.
16   A    Sometime in the morning.                            16 A      Whatever the tape says.
17   Q    The morning of what date, do you recall?            17 Q      Let's go back and listen to it again. We can
1a   A    It would have been the 14th. I believe the          18       do that.
19       14th. Like I said, I don't know the dates.           19               (Tape playing.)
20   Q    Okay.                                               20               (Tape stopped.)
21   A    I would have to look at something. I think          21 Q      Okay. So is it your recollection that on
22       it's the 14th.                                       22       Sunday night somebody had come over to your
23   Q    So let's try and get this date squared away so      23       house?
24       we're all on the same page here. You had a           24 A      Yes.
25       interview with James Votypka of the OIC,             25 Q      Okay. And who was that gentleman that came


Min-LI-Script®              FINCUN-MANCINI  --THE COURT REPORTERS
                                        ,.,,. c:\ e:nc: "1'17"1
                                                                                                (14) Pages 53 - 56
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 6 of 16. PageID #: 938
Jamie Marquardt v.                                                                                     Jamie Marquardt
                ..
Nicole Carlton et al   .                                                                              December12.. 2018
                                                Page 65                                                             Page67

 1A On Page 1 I would agree that he was walking               1  child shot. You have, you know, the police
 2   around acting bad.                                       2  having to shoot hini. You have public outrage.
 3 Q Okay. Anything else you don't disagree with              3  You have public support. You have -- I mean,
 4   or you don't agree with? Excuse me. Excuse              4   it was just a whole -- it's a national story.
 5   me. Let me scratch that. Anything else that             5   Endless.
 6   you disagree with as to these posts?                    6 Q What part of the sentence "I am upset I did
 7 A Disagree with?                                          7   not get the chance to kill the little criniinal
 8 Q Yes.                                                    8   fucker" relates to a social concern, if any?
 9 A Or agree with?                                          9 A  I don't know if it's a social concern. It's
10 Q Agree with. Excuse me. Anything else you               10   someone1s opinion.
11   agree with as to these posts?                          11 Q And same question relative to any political
12 A I believe he -- where it says terrorized               12   concern; do these posts relate in any way to a
13   innocent patrons, I believe he did that. Or            13   political concern?
14   the tape, the videotape that was on the news           14 A  I believe the case is a political concern,
15   appeared to show that.                                 15   yes.
16 Q Anything else?                                         16 Q What aspect of "I'm upset I did not get a
17 A No, not on Page 1.                                     17   chance to kill the little criminal fucker"
18 Q How about Page 2?                                      18   relates to a political concern, if any?
19 A I mean, ifI take out the some ghetto rat I             19 A I don't think it has anything to do with it.
20   would -- see, I didn't -- I don't know what            20 Q And why do you believe that the posts here
21   the person was replying to. But the fact               21   relate in any way to a community concern?
22   that, you know, it's not cool to have a gun            22 A  I read it as one person's opinion.
23   pointed at your head. That's what.                     23 Q Okay.
24 Q Do these posts in any way speak out against            24 A  That's the way I'm reading it.
25   the City of Cleveland?                                 25 Q Were these posts upsetting to you?

                                                Page 66                                                             Page 68

 1 A    The City?                                             1 A            I was upset about them, yes.
 2 Q    Yes, sir.                                             2     Q        How come?
 3 A  No. Well, I mean it says Cleveland but I                3 A            Because, number one, it was on my Facebook
 4   don't know what they mean by that.                       4             post and it made it look like it was my
 5 Q But as you read them you don't feel that they            5             opm10n.
 6   speak out against the City in any way, do                6     Q        And if you had this opinion why would that be
 7   they?                                                   7              bad?
 8 A I don't know the intention of the writer.               BA              Because the person wants to shoot -- it
 9   They don't appear to be.                                9              appears they want to shoot a kid.
10 Q If anything they seem to attack Tarnir Rice; is        10 Q             And you would consider that to be egregious,
11   that correct?                                          11              the death of a child and the idea that --
12 A Yes, that's what it appears to be.                     12      A        I would consider that --
13 Q Do these posts in any way relate to a public           13      Q        -- somebody wants to kill a child is --
14      concern, that you're aware of?                      14      A        If that was the person's true intention, yes.
15        MR. LIVINGSTON: Objection. He's not               15      Q        Yes, that's pretty heinous?
16   a lawyer. You can answer.                              16      A        It's -- I don't know how to answer that
17 A I'm not sure. Is there a way you can reword            17              question because, you know, I've read this
18   that?                                                  18              post a thousand times and to me it -- I took
19 Q Sure. These posts, as you read them, do they           19              this as it appears that if this person was in
20   relate in any way to a social concern?                 20              the park that day when the crime was
21 A This whole case was a social concern.                  21              occurring, it's almost like a support for the
22 Q How so do you believe that those posts relate          22              police officer is the way I read this. Now,
23   to a social concern of the City or of the              23              if somebody else reads it they can get a
24   community?                                             24              different opinion of it. Obviously it's black
25 A  I mean, the fact that you have, you know, a           25              and white. It says what it says. But I think


Min-U-Script®              FINCUN-MANCINI --THE COURT REPORTERS                                      (17) Pages 65 • 68
                                              /-"'>4 C:\ C:Ot::   ..,..,"7-"'>
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 7 of 16. PageID #: 939
Jamie Marquardt v.                                                                                 Jamie Marquardt
Nicole Carlton. et al                                                                             December12,2018
                                                   Page 69                                                     Page 71

 1       it's up to the reader to determine. And the           1   Q     You oversee all EMS employees?
 2       only person that truly knows is the person            2   A     On my shift and when I work overtime hours,
 3       that posted it and I'm not him so I don't             3        yes.
 4       know.                                                 4   Q     Do you believe that these posts harmed your
 5   Q    How exactly do you read the police into either       5        friendships?
 6       of those posts, Mr. Marquardt?                        6A        No.
 1   A    Because it appears -- I don't know about read        7   Q     Why not?
 8       the police into it. It appears that there was         8   A     Because I would have known. Somebody would
 9       a crime being committed and that, you know,           9        have said I don't want to be friends with you
10       obviously the police shot him and this               10        anymore.
11       person's saying he would shoot him.                  11 Q       Do you feel these posts at all negatively
12   Q    And that he was angry that he didn't get the        12        impacted your working relationships?
13       chance to do that?                                   13 A       No.
14   A    Well that one, yeah. I don't see the police         14 Q       Had you been the one, at least according to
15       in that part.                                        15        you that -- and I understand that you say you
16   Q    I'm still confused on where exactly do you          16        didn't make these posts, but had you made
17       read the police into these posts?                    17        these posts would they have impacted your
10   A    I don't read the police into it, but at this        18        working relationships?
19       particular time, if! recall correctly,               19   A     You're asking me to predict something. I
20       everybody was attacking the police and it            20        don't know.
21       seemed like everybody was polarized in one           21 Q       Were you worried about the adverse effects of
22       direction or the other. They were either             22        the posts?
23       supporting the police and had this type of           23 A       Absolutely.
24       opinion or they were supporting, you know,           24 Q       Why?
25       Tamir Rice and his -- you know, his actions.         25 A       Because it was on the news. I was more

                                                   Page 70                                                     Page 72

 1 Q      Where did you fall in that spectrum?                 1       worried about my kids.
 2A       I saw both sides of it.                              2   Q    Anything else you were worried about?
 3 Q      Were you glad this 12 year old boy Tamir Rice        3A       I was worried that people were going to think
 4       was dead?                                             4       that this was who I was.
 5A       No.                                                  5   Q    Any concern that you as a captain of EMS, that
 6   Q    Did you in any way see that as a good thing?         6       they'd also consider this is who EMS was?
 1 A      No.                                                  1   A    No.
 8 Q      So is it fair to call these posts egregious?         8   Q    Why not?
 9A       Yes. I -- yes. I mean, that part of it, yes.         9A       Because people that know me know I wouldn't --
10 Q      Do you agree that these posts have a potential      10       this is not me, so I wasn't concerned about
11       to affect EMS operations?                            11       that.
12 A      No.                                                 12 Q      You don't know everybody in the City, correct?
13 Q      Why not?                                            13 A      I thought you were talking about EMS.
14   A    Because they didn't. It's my opinion it             14   Q    No, just that there would be a concern that
15       didn't affect it at all.                             15       this would be attributed to you and in tum
16 Q      Why do you believe that to be the case?             16       attributed to EMS.
17 A      Because I got blamed for this and I continued       17 A      No, I don't believe so.
18       to work after this post was made for a month         18 Q      No concern about that whatsoever?
19       and there were absolutely no ill effects about       19 A      No.
20       it. I was worried about that.                        20 Q      Why not?
21 Q      And you can speak to the totality of EMS?           21 A      Because everybody had an opinion at the time,
22 A      I would have heard about it, yes.                   22       like I said. There were opinions all over the
23 Q      Why would you have heard about it?                  23       place.
24 A      Because I'm a captain of operations. I              24 Q      If these posts had been attributed to you as a
25       oversee everybody there.                             25       captain in EMS could that cause the public to


Min-U-Script®              FINCUN-MANCINI --THE COURT REPORTERS                                 (18) Pages 69 • 72
                                                 /">4 C:\ C:DC: .f)"]'7">
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 8 of 16. PageID #: 940
Jamie Marquardt v.                                                                              Jamie Marquardt
Nicole Carlton. et al                                                                          December 12- 2018
                                                  Page 73                                                    Page 75

 1       become angry with EMS?                              1       talked about Tarnir Rice.
 2 A      I don't -- again, you're asking me to predict      2 A      I would never say that. That's not true.
 3       something. I don't know. I can't speak for          3       First of all, everybody in the City discussed
 4       the public_                                         4       Tarnir Rice, and I would never say that I never
 5   Q    Let's say if the public was angry with EMS,        5       used the F word. I was referring to Facebook.
 6       would that be a problem for EMS? Could that         6       My Facebook posts. That's what we were
 7       create a problem?                                   7       talking about.
 8   A    It could create a problem, yes.                    8   Q    So that testimony relative to your OIC
 9   Q    What do you think the public's reaction would      9       interview with Mr. Votypka, that was strictly
10       be if it felt that an EMS captain wanted to        10       limited to Facebook?
11       kill a child?                                      11   A    Actually, my Facebook word posts, yes.
12            MR LIVINGSTON: Objection.                     12 Q      How about the N word, have you ever use the N
13   A    I don't know.                                     13       word?
14   Q    Now, we spoke a little bit about your             14            MR_ LIVINGSTON: Objection. You can
15       interview with Mr. Votypka. Were you 100           15       answer.
16       percent truthful as part of that interview?        16 A      Throughout my whole life?
11   A    As I recall, yes.                                 17 Q      Throughout the last five years let's say.
18   Q    Do you recall stating during that interview       10 A      I don't recall. It's possible_ I'm not going
19       that I never used the F word?                      19       to deny it.
20 A      I never said that. I said I never used the F      20   Q    Did you use the N word in a derogatory fashion
21       word on Facebook.                                  21       in the last five years?
22 Q      Let's go back to Exhibit 6, ifwe could_           22            MR. LIVINGSTON: Sarne objection.
23            Just so the record is clear, Exhibit 6        23 A      Sarne answer. Possible.
24       is a recording of your interview with              24 Q      You understand that the N word is a highly
25       Mr. Votypka, correct?                              25       inflammatory word?

                                                  Page 74                                                    Page 76

 1 A      Yes_                                               1 A     Yes.
 2   Q    All right. Let me play it here. If you can         2   Q   It's a racist word?
 3       listen_                                             3   A   It is highly inflammatory.
 4                (Tape playing.)                            4   Q   You don't consider it a racist word?
 5                (Tape stopped.)                            5   A   Not always.
 6   A    I was referring to Facebook when I said I          6   Q   You as a white man, if you were to use that
 7       don't use the word fuck or balls. It was            7       word would you consider it to be racist?
 8       Facebook.                                           B            MR. LIVINGSTON: Objection. You can
 9   Q    So through Facebook and as part ofFacebook         9       answer.
10       you never use fuck --                              10 A  It depends how it's used.
11   A    Not in my posts, no.                              11 Q  If you're using it to refer to a black
12   Q    Any other part ofFacebook that you use that       12   individual, would that be racist?
13       word?                                              13 A  Not necessarily.
14   A    Maybe during personal conversations, not --       14 Q  No? Whynot?
15   Q    It talked about also Tarnir Rice. Have you        15 A  Cuz I could -- I use it once in a while. I'm
16       ever through Facebook posted anything about        16   sure I used it with my friends.
17       Tarnir Rice?                                       17 Q  In what context would this word be appropriate
10 A      Not in my posts, no.                              18   with your friends?
19 Q      Not in your posts_ Anywhere on Facebook at        19 A  Just joking around.
20       all?                                               20 Q  How so?
21 A      That's possible. I have conversations all the     21 A  Simple as that, just joking around.
22       time with persons_                                 22        MR. LIVINGSTON: I'm going to object
23 Q      Seemed pretty clear to me that this was not       23   to this whole line of questioning.
24       necessarily limited to Facebook. I mean, you       24 Q  How do you joke around using that word?
25       start off with I never say fuck. I never have      25 A You joke around with your friends. It has no


Min-U-Script®              FINCUN-MANCINI  --THE COURT REPORTERS
                                       ,.,,. c:\ e:oc: "'>'l'7.,
                                                                                              (19) Pages 73 • 76
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 9 of 16. PageID #: 941
Jamie Marquardt v.                                                                             Jamie Marquardt
Nicole Carlton. et al                                                                         December 12, 2018
                                                 Page 89                                                    Page 91

 1 A      This was printed before I deleted anything.       1       and then there were a number of messages on
 2 Q      Had to have been, otherwise we wouldn't have      2       Facebook.
 3       it.                                                3   Q    Messages on your phone, I'm assuming those are
 4   A    No, but I mean the reply. There is something      4       text messages you're referring to?
 5       missing is what I'm saying. Because Kevin's        5   A    Text messages, voice messages.
 6       replying to something.                             6   Q    Let's start with voice messages. Do you
 7   Q    Well, you're replying to Kevin.                   7       recall who left a voice mail for you?
 BA       Right, but first of all, it's not me, but --      aA       I believe my sister.
 9 Q      your account is replying to Kevin?                9   Q    Which sister?
10 A      Right. But whatever Kevin had written is not     10   A    Her name is Shelley.
11       inhere.                                           11   Q    What's her last name?
12 Q      Right. And that would most likely be -- if       12 A      Nowak.
13       you go to the first page there is one co=ent      13 Q      And any other voice mail messages that you're
14       to the original post?                             14       aware of/
15 A      Yes.                                             15 A      Not that I can recall. As I said, I don't
16 Q      Do you recall whether or not you ever read       16       remember.
17       that co=ent?                                      17   Q    And I'm assuming you don't have that voice
10   A    I don't recall.                                  18       mail message any longer?
19   Q    So you don't know if that co=ent was made by     19 A      No.
20       Kevin or not?                                     2o Q      Who all do you recall receiving texts from?
21 A      I just -- I can't figure this out because it     21 A      I can't differentiate between texts and
22       says one co=ent but then it's got this            22       Facebook messages.
23       co=ent under there. So that -- there would        23 Q      Okay.
24       have to be two co=ents.                           24 A      So I don't know which one they did. You know,
25 Q      Not necessarily if you reply to a co=ent.        25       I can't remember that far back.

                                                 Page 90                                                    Page 92

 1   A    There is a co=ent. This one and Kevin's.          1 Q      Who do you recall either sending you a
 2   Q    But you don't have -- all this had been           2       Facebook message or a text message about the
 3       deleted. You deleted all this from your            3       posts?
 4       Facebook account, correct?                         4   A    The ones I remember were John Wearstler. I'm
 5   A    When I saw it, yes.                               5       trying to think who else did. I think John
 6 Q      But that Kevin you believe to be Kevin Poplar?    6       McNamara but I'm not sure.
 7 A      I believe so, yes.                                7   Q    Who is John McNamara?
 8 Q      And that's your cousin?                           BA       Somebody I used to work with.
 9A       Yes.                                              9   Q    InEMS?
10 Q      And you don't have any recollection of any       10 A      Yes. I don't recall who else called me.
11       co=ents that were made to your original post,     11 Q      You don't have any of these messages anymore
12       what that one co=ent may have been?               12       I'm assuming?
13 A      No.                                              13 A      No.
14 Q      Do you recall when you went to bed on February   14 Q      You deleted them?
15       15th, when in that morning?                       15 A      Yeah. I have to because voice mail only holds
16 A      Yeah, I said it was probably four or five.       16       so much and the messages on Facebook only goes
17 Q      Four or five in the morning, a.m.?               17       so long I think.
10 A      Yeah.                                            18   Q    How certain are you that Donnie made these
19 Q      And do you recall when it was that you woke      19       posts on Exhibit 5?
20       up?                                               20 A      How do you want me to --
21 A      I think it was somewhere around noon. I know     21 Q      If you had to assign a percentage to it, if
22       it was after noon.                                22       you're on a scale of zero to 100 percent,
23 Q      And how exactly was it that you found out        23       what's your comfort level that Donnie was the
24       about the Facebook posts?                         24       one that did this?
25 A      There were a number of messages on my phone      25 A      I'd say 90.


Min-U-Script®              FINCUN-MANCINI  -· THE COURT REPORTERS
                                       /.,,t ,C:\ .C:O.t:: .,.,7.,
                                                                                             (23) Pages 89 - 92
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 10 of 16. PageID #: 942
Jamie Marquardt v.                                                                                  Jamie Marquardt
Nicole Carlton,. et al                                                                             December12,. 2018
                                                 Page 109                                                       Page 111

 1 A      Probably have.                                       1 A No.
 2   Q    Did Donnie make any other posts or did               2 Q How about Ed Eckart? He's the assistant
 3       anybody -- were any other posts made the early        3   safety director for the City?
 4       morning of February 15th other than what's in         4 A  Correct.
 5       Exhibit 5?                                            5 Q That was his position at the time of your
 6 A      If they were I didn't see them.                      6   separation?
 7 Q      Are you aware of whether or not he sent any          7 A Yes.
 8       Facebook messages on February 15th on your            8 Q And he used to be the commissioner of EMS,
 9       behalf?                                               9   correct?
10 A      He might have. I'm not sure.                        10 A Correct.
11   Q    Unaware of any?                                     11 Q And why is it that you believe that Ed Eckart
12 A      I'm not aware of any, yes.                          12   may have been involved in your discharge?
13 Q      Do you believe that Donnie did anything else        13 A Well, be was interviewed the day after the
14       with your phone?                                     14   post was made.
15 A      I don't know. I can't -- I don't have any           15 Q Interviewed by whom?
16       evidence if he did.                                  16 A EdGallek.
17 Q      Were any other text messages, Facebook              17 Q  Did he say anything?
18       messages, anything else sent on February 15th        18 A He pretty much came on there and accused me of
19       that you did not send?                               19   it before the hearing was held.
20 A      I don't remember.                                   20 Q Anything that you received that suggested that
21 Q      Don't recall whether or not there were any          21   Ed made the decision to discharge you?
22       text messages sent that weren't from you?            22 A  No.
23 A      There was something else that happened. I           23 Q Anybody say that it was Assistant Safety
24       can't remember what it was now. But I don't          24   Director Eckart's decision?
25       recall specifically what it was.                     25 A No.

                                                 Page   110                                                     Page 112

 1 Q Do you believe that the F acebook posts on                1 Q       How about Commissioner Carlton, why do you
 2   Exhibit 5 were the reason the City discharged             2         believe it was her decision to discharge you?
 3   you?                                                      3 A        Because she said it during the arbitration.
 4 A  Yes.                                                     4    Q    Do you think it was an easy decision for
 5 Q Any other reason?                                         5         Commissioner Carlton to make?
 6A No.                                                        6              MR. LIVINGSTON: Objection.
 7 Q Who do you think made the decision to                     7 A        I don't know.
 8   discharge you?                                            8    Q    Do you have any idea who replaced you after
 9 A I don't know who did.                                     9         your separation?
10 Q Any idea? Any inkling whatsoever?                        10 A       Nobody directly replaced me. I think they
11 A  Well, just three.                                       11         hired -- I heard they hired people or promoted
12 Q Okay. Who are the three you think?                       12         a couple people.
13 A  Nicole Carlton, Ed Eckart or the Mayor.                 13 Q        So after your separation someone else was
14 Q Any reason to believe or any evidence to                 14         promoted to captain of operations?
15   suggest that the Mayor was involved in the               15    A    That's what I understand.
16   decision to discharge you?                               16    Q    Your position remained there, it was just now
17 A Do I have any evidence? No.                              17         somebody else was in it?
18 Q Why do you believe that the Mayor may have               18    A     Correct. As far as I know.
19   been involved?                                           19    Q     So what exactly did you do in response to the
20 A Because it was a media story. I'm sure he was            20         posts once you saw them?
21   aware ofit.                                              21    A    I erased them right away and then I posted a
22 Q But no evidence to suggest that he was                   22         global apology. Status update apology.
23   involved in the decision?                                23 Q       Why was it that you apologized?
24 A  I don't have any physical evidence, no.                 24 A       Because I apologized if anybody thought it was
25 Q Anybody tell you that?                                   25         me.


Min-U-Script®              FINCUN-MANCINI --THE COURT REPORTERS (28) Pages 109 -112
                                                ,.,-t C:\ e:ae:    ">">"7">
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 11 of 16. PageID #: 943
Jamie Marquardt v.                                                                                    Jamie Marquardt
Nicole Carlton. et al                                                                                December 12. 2018
                                                Page 113                                                           Page 115

 1   QDid you apologize due to the inflammatory                  1 Q       Do you remember who the councilman was?
 2   nature of the posts?                                        2A         Cintron.
 3A Yes.                                                         3    Q     Can you spell that?
 4 Q  How long did you think the posts were up for               4    A     C-i-n-t-r-o-n I believe.
 5   total?                                                      5 Q       And did you respond to the call?
 6A I don't -- I'm not sure.                                     6A        Yes.
 7 Q  Less than -- probably at least less than 12                7 Q       Any other instance in which you testified in
 8   hours if you went to bed at five?                           8         court?
 9A Definitely, yeah.                                            9A        Not that I can recall.
10 Q  Definitely less than 12. And did you contact              10 Q       Have you ever been convicted of any crimes?
11   Commissioner Carlton that day about the posts?             11 A       Traffic included?
12 A  Yes.                                                      12 Q       Yes.
13 Q And you contacted her the same day that you                13 A       Yes.
14   learned of the posts, correct?                             14 Q       When was that? If we can, let's work
15 A  I believe so.                                             15         backward. When was the most recent?
16 Q Did you ever file for bankruptcy before?                   16 A        Oh, boy. 2002, maybe.
17        MR. LIVINGSTON: Objection.                            17    Q     Okay. What was that?
18 A No.                                                        18 A       ADDI.
19 Q  Other than your divorce have you ever been a              19 Q       And were you actually then convicted or did
20   party to another legal action? Not criminal,               20         you plead to a DUI?
21   civil.                                                     21 A       Yes.
22 A  Not that I'm aware.                                       22    Q    And the City was aware of that?
23 Q Have you ever asserted any other claims                    23 A       Yes.
24   against an employer?                                       24 Q       You kept your job?
25        MR. LIVINGSTON: Objection.                            25 A       No. Can I correct you?

                                                Page 114                                                           Page 116

 1   A    What do you mean by claims?                            1 Q        Absolutely.
 2   Q    Have you ever sued another employer?                   2 A        It was 1997.
 3   A    No.                                                    3 Q        Maybe '96?
 4   Q    Not including the grievance related to your            4    A     Possible.
 5       separation from the City did you ever file any          5 Q        So that was shortly after you had been hired,
 6       other grievance while you worked for the City?          6         right?
 1   A    Yes, but I can't remember what for.                    1    A     Right.
 8 Q      Do you have any idea how many you think you            8 Q        So when you were hired -- where you hired -- I
 9       filed?                                                  9         have it at September 5, 1995; is that right?
10 A      Not many.                                             10 A        Yes.
11   Q    Less than two, less than -- I mean less than          11    Q     And what position were you hired into?
12       three?                                                 12    A     Paramedic.
13   A    I can't remember because I was doing                  13    Q     EMT? Sarne thing or different?
14       grievances too as a union member. So as a --           14    A     Different.
15       as an employee I don't believe I filed a               15    Q     Different. Okay.
16       grievance, but if I did it was only one or             16              All right. Anything else that you can
17       two.                                                   17         think of as to crimes that you may have been
18   Q    But you did obviously grieve your separation?         18         convicted for?
19   A    Yes. Yes.                                             19    A     No.
20   Q    Have you ever testified in court before?              20    Q     Did you receive any discipline from the City
21   A    Yes.                                                  21         for that?
22   Q    When was that?                                        22    A     Yes.
23   A    It was in the '90s. Probably late '90s.               23    Q     For the DUI I'm asking?
24   Q    Do you recall what the case was?                      24    A     Yes.
25   A    Yeah, councilman accused of beating his wife.         25    Q     Do you remember what that was?


Min-LI-Script®             FINCUN-MANCINI -- THE COURT REPORTERS (29) Pages 113 - 116
                                               ,.., .. C:\   c:oc:   "]")7"1
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 12 of 16. PageID #: 944
Jamie Marquardt v.                                                                               Jamie Marquardt
                ..
Nicole Carlton et al                                                                            December 12 2018
                                                                                                               '
                                                                                                             Page 123
                                                 Page 121

 1       you had a smooth operation. It's the main           1 Q      So I mean, in a nutshell EMS is responsible
 2       point of the -- the dispatch center oversees        2       for caring for all individuals within the City
 3       how the whole service is running.                   3       regardless of race, how they were injured,
 4 Q      So that's one. And then what is the other?         4       anything?
 5 A      Field operations.                                  5   A    Absolutely, yes.
 6 Q      And what did that entail?                          6   Q    As a captain were you responsible for
 1   A    It entailed getting the staffing together for      7       enforcing the City's rules?
 8       the field, allocating overtime, dealing with        0   A    Yes.
 9       supply issues the units have, and then also         9   Q    Were you responsible for recommending
10       going out and going on calls and monitoring        10       discipline?
11       field employees for compliance.                    11   A    No.
12   Q    So you were responsible for potentially caring    12 Q      No. Were you responsible for reporting
13       for individuals that are injured as part of        13       misconduct?
14       crime?                                             14 A      Yes.
15   A    Yes.                                              15 Q      What would you have done if you saw the posts
16   Q    And you're aware that EMS responded to the        16       in Exhibit 5?
17       Tamir Rice shooting; is that correct?              17            MR. LIVINGSTON: Objection.
10   A    Yes.                                              18 Q      And if they were made by a subordinate of
19   Q    And EMS was responsible for caring for Tamir?     19       yours, if they were on the page of a
20   A    I don't know what exactly happened on the         20       subordinate of yours, what would you have done
21       call, but I assume, yes. I don't know ifhe         21       in that instance?
22       called -- meaning I don't know if he was           22            MR. LIVINGSTON: Objection.
23       pronounced or they transported him or not. I       23 A      A subordinate of mine?
24       don't remember.                                    24   Q    Yes.
25   Q    He didn't actually pass away until the            25 A      Nothing.

                                                 Page 122                                                    Page 124

 1       following day or sometime after the shooting.       1 Q     Nothing. You would just have left them?
 2       Do you recall that at all?                          2 A     No. It happens all the time.
 3 A      I don't remember.                                  3 Q      Have you ever seen a post before where
 4 Q      So assuming he was still alive at the time         4       somebody is disappointed that he didn't get a
 5       they arrived on scene, EMS would have cared         5       chance to kill a child?
 6       forTamir?                                           GA      I haven't seen one, no.
 1 A      I would imagine, yes. Hopefully.                   7 Q      So is it your contention then that it was
 8 Q      And EMS transported Tamir?                         8       improper for Captain Threat to report it?
 9 A      I don't know. That's what I'm say, I don't         9   A    I never said that.
10       know if they did or not.                           10   Q    Well, if you wouldn't have reported it -- if
11   Q    No reason to disagree with that or any reason     11       you saw it as captain, you wouldn't have
12       to dispute that EMS transported Tamir Rice?        12       reported these posts in Exhibit 5; is that was
13 A      If that's what you say I have to believe you.     13       your testimony is?
14       I don't have any evidence to the contrary.         14   A    Yes.
15 Q      Any reason to dispute that your EMS colleagues    15   Q    So was it then improper for Captain Threat to
16       worked to save Tamir Rice's life?                  16       report it?
17   A    If they transported him they would have, yes.     17   A    No. That's his --
18 Q      Any idea whether or not any of your colleagues    18   Q    Why wouldn't you have reported it?
19       suffered trauma as a result of the Tamir Rice      19            MR. LIVINGSTON: Objection. Asked and
20       incident, including those that treated him?        20       answered.
21 A      I'm not aware.                                    21   A    Because nowhere does it say anything about EMS
22 Q      Is EMS also responsible for treating those        22       on there.
23       that may be injured during times of civil          23   Q    Just ignore it?
24       unrest?                                            24   A    Yeah.
25 A      Yes. We're responsible at all times.              25   Q    And as a captain you're responsible for


Min-U-Script®              FINCUN-MANCINI  --THE COURT REPORTERS (31) Pages 121 -124
                                       ,.,,. a:\ i:::oi::: .,.,'7.,
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 13 of 16. PageID #: 945
Jamie Marquardt v.                                                                               Jamie Marquardt
Nicole Carlton. et al                                                                           December 12. 2018
                                                  Page 169                                                   Page 171

 1 Q      And then you would get off, and then would you      1   that. If you read it into the record so we
 2       then go to sleep at that point?                      2   have it. And that is a text from you to
 3   A    Yes, most times.                                    3   Nicole, correct?
 4   Q    And get up when?                                    4 A  You want me to read it?
 5   A    It depends ifl had to work or not.                  5 Q  Yeah, just the first one.
 6   Q    Do you know if you were scheduled to work on        6 A "Before the word gets to you I have to tell
 7       February 14th, the day Donnie came over? Did         7   you. A jerk of a friend grabbed my phone last
 8       you work that prior day?                             8   night as I ran an errand and trying to be
 9A       No, I believe I was on vacation.                    9   funny made some awful Facebook posts. My
10Q       And then were you also on vacation that            10   friends called me today to let me know and I
11       Monday, the 15th?                                   11   was horrified when I read them. These are not
12   A    I know I was on vacation the date of the           12   my beliefs and I certainly did not write them.
13       initial hearing with Votypka.                       13   I posted an apology, but I feel the damage may
14   Q    Were you on vacation that whole week?              14   already have been done. Again, I just wanted
15 A      Part of it, yeah. I don't remember how many        15   you to know I did not post what was written."
16       days. It was a short -- it wasn't like a two        16        So the jerk of a friend, who are you
17       week vacation. It was short.                        17   referring to there?
18   Q    So now on February 15th, the day you found out     18 A  Donnie.
19       about the text messages, you texted                 19 Q And what errand did you run?
20       Commissioner Carlton; is that right?                20 A  That's the laundry.
21   A    Yes, I did.                                        21 Q  That's when you were getting laundry?
22            (Defendants' Exhibit 22                        22 A  Yeah, doing the laundry.
23            marked for identification.)                    23 Q  So is that when he posted these, when you were
24   Q    Handing you what I've marked as Exhibit 22.        24   doing laundry?
25       When you get a chance, can you please identify      25 A  That's when I originally thought he did.

                                                  Page 170                                                   Page 172

 1       what Exhibit 22 is for me, sir?                      1 Q      And when did you -- and now you believe that
 2A       It appears to be a partial post between me and      2       he posted them when?
 3       Commissioner Carlton.                                3A       When I first read them I deleted them so I had
 4   Q    These were text messages that you provided?         4       no idea what time they were posted so I
 5   A    Yes, some of them are cut off. Okay. Yeah.          5       believe he did it when I was doing laundry.
 6       Yes.                                                 6       Then when I got copies of the actual posts, a
 7   Q    Okay. And then anything that is cut off, is         7       hard copy, then I realized that they were done
 8       the full text on the next page?                      8       later in the day.
 9A       That's what I was looking at. Okay.                 9   Q    Who did you get a hard copy of the posts from?
10 Q      So they are complete?                              10 A      I asked a couple people. I don't remember who
11 A      Okay.                                              11       said. I asked Wearstler and -- I think
12 Q      The best you recall; is that right?                12       Wearstler may have sent it to me. John
13 A      Yes.                                               13       Wearstler.
14 Q      The time for the first text here, the time         14 Q      How did he send those to you; do you recall?
15       that you sent that, is that below the text or       15 A      No, I don't.
16       is the time above the text; if you know?            16 Q      Do you still have those complete posts?
17 A      I don't know.                                      17 A      No.
18   Q    What kind of phone did you have at the time;       18 Q      What did you do with them?
19       do you remember?                                    19 A      Probably deleted them.
20   A    H -- what is this. It's three letters. I           20   Q    Do you recall when you deleted them?
21       can't remember. It's H something something.         21   A    No.
22       HTC. That's what it was.                            22   Q    Before or after your separation?
23   Q    That was the phone you had?                        23   A   It would have been before.
24   A    Yes, at the time.                                  24   Q    Why did you delete them?
25   Q    So the first text here, let's just go through      25   A    Cuz space reasons. I delete all my stuff.


Min-U-Script®               FINCUN-MANCINI  --THE COURT REPORTERS (43) Pages 169 - 172
                                        /"l,t C:\ C:l'.U::?: ..,..,..,,..,
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 14 of 16. PageID #: 946
Jamie Marquardt v.                                                                           Jamie Marquardt
                 ..
Nicole Carlton et al                                                                        December12.. 2018
                                                Page 177                                                 Page 179

 1 Q  Do you recall beginning with after "Is your           1 Q    It says "My girls respect you," that your
 2   friend  able to send a letter; that would go a         2     girls respected Conunissioner Carlton; is that
 3   long way," do you recall the text message              3     accurate?
 4   after that? So the text messages that you              4 A    Yes, they went to the same school with her
 5   provided, they end there.                              5     daughter.
 6A Yes.                                                    6 Q    And did you respect Conunissioner Carlton?
 7 Q And then Conunissioner Carlton has a record of         7 A    Yes.
 8   another text message from you where you say,           8 Q    Did you have a good relationship with
 9   "I will take care of him in my owu way. No,            9     Conunissioner Carlton?
10   he will not do that under any circumstances.          10 A   Yes.
11   Like I said, I'll deal with him." Do you              11 Q   And was that true as of through your
12   recall texting Commissioner Carlton that?             12     separation, or as of your separation?
13 A No, I don't recall but I don't deny it either.        13 A   Before the separation.
14 Q  What about the next one, "He is afraid it will       14 Q    Okay. So up until the point you were
15   end up on the news and he will be labeled as a        15     separated you had what you would classify as a
16   racist. Although the post was not criminal in         16     good relationship with Commissioner Carlton?
17   any way, it was very insensitive and I do not         11 A   Yes.
18   want anyone attempting to kill him over this."        18 Q   Do you have any reason to believe that
19   Do you recall sending that text message to            19     Conunissioner Carlton hated you for any reason?
20   Conunissioner Carlton?                                20 A   No.
21 A No, I don't. I don't deny it either.                  21 Q   Any reason to believe that Commissioner
22 Q  Same thing with the next text message. At            22     Carlton would act maliciously towards you?
23   some point you texted Conunissioner Carlton           23 A   I don't have any evidence of that.
24   what the post was; did you not?                       24 Q   Any reason to think that Commissioner Carlton
25 A Yes.                                                  25     acted with ill will toward you?

                                                Page 178                                                 Page 180

 1 Q      And you did that that day?                        1 A  I believe it was an overreaction is what I
 2A       I believe so, yes.                                2   believe.
 3 Q      And that post is -- or at least that text         3 Q But not necessarily out of ill will toward you
 4       appears to be the substance of the post?           4   as a person?
 5 A      I don't remember if she asked for it or ifl       5A I don't think it was a personal attack.
 6       just sent it to her.                               6 Q  And then Thursday, March 17, that was I
 7 Q      Okay. But you recall texting her?                 7   believe the day after you received notice of
 8 A      I believe I did, yes.                             8   your separation. Thursday, March 17, 2016.
 9 Q      How about "That was the post.. ... I feel so      9   Do you recall sending that text message to
10       bad right now;" do you recall texting her         10   Conunissioner Carlton?
11       that?                                             11 A  Yes, I do.
12   A    No, but I may have.                              12 Q Flipping back to the first page, the second
13   Q    Don't deny sending her that text?                13   text from the bottom, it says "He's afraid it
14   A    Right, I'm not denying it.                       14   will end up on the news and he will be labled
15   Q    And then the next one, "Do you now understand    15   as a racist." Labeled spelled a little wrong
16       why I am so upset?"; do you recall texting her    16   but I'm assuming that's what was meant. He,
17       that?                                             17   is that referring to Donnie?
18   A    I kind of remember that, yes.                    18 A It appears so, yes.
19   Q    And then on March 19th presumably 2016 did you   19 Q And did Donnie express this to you at any
20       text Conunissioner Carlton about a story that     20   point in time?
21       aired on Channel 19 about her? Take your          21 A I don't recall it but if I wrote it he must
22       time. It's the second to last text.               22   have.
23   A    Yes, I believe I texted her that, yes.           23 Q When we talked earlier you didn't testify that
24   Q    Is that how you felt at the time?                24   he had said anything along these lines; do you
25   A    Yes.                                             25   recall that?


Min-U-Script®              FINCUN-MANCINI  --THE COURT REPORTERS (45) Pages 177 -180
                                       ,.,,u::\ a:aa .,.,'7.,
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 15 of 16. PageID #: 947
Jamie Marquardt v.                                                                                 Jamie Marquardt
Nicole Carlton'• et al                                                                            December12.. 2018
                                                   Page 193                                                     Page 195

 1       way to your employment or your separating from        1       regulations it was referring to. In that case
 2       the City?                                             2       it would be progressive discipline and stuff
 3 A      That she's been charged with a crime?                3       like that.
 4   Q    Yes, that's what the question is.                    4   Q    Anything other than progressive discipline
 5A       I have no idea.                                      5       that you know of?
 6 Q      Are you aware of whether or not Ms. Carlton          6 A      No, I don't know.
 7       has been convicted of any crime related to            7 Q      What about in 53, Subparagraph A, it talks
 8       your employment or separation?                        8       about, "The policies operate as an
 9A       Not that I'm aware of.                               9       unconstitutional prior restraint on the
10 Q      Are you aware of anyone at the City of              10       dissemination of constitutionally protected
11       Cleveland that's been convicted of a crime           11       expression." What policies are you referring
12       related to your separation?                          12       to there?
13 A      Not that I'm aware of.                              13 A      I didn't write this.
14   Q    Are you aware of anyone at the City of              14   Q    So do you know what policies are being
15       Cleveland that's been convicted of a crime           15       referenced there?
16       related in any way to your employment with the       16 A      No.
17       City?                                                17 Q      Do you know what policies or do you have an
10   A    Not that I'm aware of.                              18       understanding of what policies that you're
19   Q    Do you have any reason to believe that              19       alleging are unconstitutional?
20       Commissioner Carlton's discharge or that your        20            MR. LIVINGSTON: Objection. Asked and
21       discharge was a crime?                               21       answered.
22   A    Yes, I do believe it was.                           22 A      I would -- I mean, I can speculate.
23   Q    What crime do you believe was violated?             23            MR. LIVINGSTON: You don't have to
24 A      Violation of my civil rights.                       24       speculate.
25 Q      It's a criminal violation you're suggesting?        25 A      No, I don't.

                                                   Page 194                                                     Page 196

 1 A     I'm not sure if it's criminal or civil.               1 Q      So as you sit here today it's unclear to you
 2   Q Do you have any reason to believe that                  2       what policies you're alleging violate the !st
 3       Commissioner Carlton thought your discharge           3       and 14th Amendment, correct?
 4       was a crime?                                          4 A      Yes.
 5            MR. LIVINGSTON: Objection.                       5 Q      Do you want to go to work for the City again?
 6A       I don't know what she was thinking.                  6A       Yes.
 7 Q      You can't speak to Commissioner Carlton's            7 Q      Do you have any other claims that you're
 8       thoughts?                                             8       alleging against the City other than those
 9A       Yes.                                                 9       that are outlined in Exhibit 26?
10 Q      Or what she may have believed, correct?             10 A      Everything is in here.
11 A      Right. I don't want to do that.                     11   Q    So any claim that you may have is in Exhibit
12   Q    Go to Page 9. See where it says Count 6?            12       26, your complaint?
13 A      Yes.                                                13 A      Yes.
14   Q    Paragraph 53 refers to rules and regulations;       14   Q    Real quick, as to Count 5, it's going to be on
15       do you see that?                                     15       Page 8. You see Paragraph 50 there?
16 A      Yes.                                                16 A      Yes.
17 Q      What rules and regulations are you referring        17   Q    It alleges that, "The City has failed to train
18       to there?                                            18       or inadequately trains its supervisory
19            MR. LIVINGSTON: Objection. He's not             19       employees, including but not limited to
20       a lawyer. He didn't draft the complaint.             20       Defendant Carlton ... " And it goes on to say
21            You can answer.                                 21       training as to constitutionally protected
22 A      I'm not sure what I meant.                          22       speech. Do you see that?
23 Q      Okay. So you don't know offhand what rules          23 A      Yes.
24       and regulations you claim are violated?              24 Q      What other supervisory employees are you
25 A      I'm trying to think if this was City rules and      25       referring to? Are there any others?


Min-U-Script®                FINCUN-MANCINI  ·• THE COURT REPORTERS (49) Pages 193 -196
                                         ,.,,. C:\ e:ne: .,.,'7.,
     Case: 1:18-cv-00333-SO Doc #: 28-2 Filed: 04/15/19 16 of 16. PageID #: 948


                                                                                          323


 1      State of Ohio,
                                           SS:    CERTIFICATE
 2      County of Cuyahoga,
 3              I, Karen A. Toth, Notary Public in and for the
 4      State of Ohio, duly commissioned and qualified, do
 5      hereby certify that the within named witness,
 6      Jamie Marquardt, was by me first duly sworn to
 7      testify the truth, the whole truth, and nothing but
 B      the truth in the cause aforesaid; that the testimony
 9      then given by him was by me reduced to
10      stenotypy/computer in the presence of said witness,
11      afterward transcribed, and that the foregoing is a
12      true and correct transcript of the testimony so
13      given by him as aforesaid.
14              I do further certify that this deposition was
15      taken at the time and place in the foregoing caption
16      specified and was completed without adjournment
17              I do further certify that I am not a relative,
18      counsel, or attorney of either party, or otherwise
19      interested in the event of this action.
20              IN WITNESS WHEREOF, I have hereunto set my
21      hand and affixed my seal of office at Clev!(J'-'\li\VI.'!"",,,,
                                                       ,, ~A"i.!. c-.. ❖
                                                    ,,,, ~ .... ·,· ·1· ·1 '°' ~,,,,
22      Ohio on this 27th day of December, 201s .f\~\
                                                "'O.:::,c
                                                                   . ?:: s\
                                                                          ,/4(-,,
                                                "' :z, ii==f?f~' *"
23                       -;f"'--,{! _;;l,,e,(   ~i' -s.                     . .,; ~

24
                and for the State of Ohio.
                                                                     .;~~a:---.--·o - ~
                =K~a_r_e_n_A~.~T-0-t~h-,~N~o~t_a_r_y~P~u~b~l~i-c~i~n--\lP~fj~;.7
                                                              ~,,,,,,/E: o \' ,,,,,,,
25              My Commission expires May 6, 2023.                  '1111111111 111111

                      fINCUN-MANCINI -- TIR: COURT Ql'!POQTI:Q&
                                         r,ll6)696-'T.l'n
